Citation Nr: 1636828	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  16-15 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at a private hospital on August 15, 2015.

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of ECT is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2015 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainsesville, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran has filed a claim of entitlement to reimbursement or payment of medical expenses for care at a private facility on August 18, 2015.  The record reflects that the Veteran underwent a head CT on that date and was seen for a follow-up appointment regarding a subdural hematoma that had been present for some time.  The record reflects that the CT scan was pre-authorized, but the treatment appointment was not.  In addition, the Veteran was under the care of a VA neurologist, and the follow-up treatment was deemed non-emergent.  Consequently, reimbursement or payment of the expenses incurred as a result of the Veteran's follow-up visit with the physician was denied. 

The Board determines that a remand is necessary to further develop the record.  The Veteran contends that the need for a follow-up office visit the same day as the August 18, 2015 head CT was emergent due to the potential severity of his disability.  In this regard, on his April 2016 VA Form 9, he argues that the purpose of the office visit was to review the findings from the CT scan and determine if emergency hospitalization or surgery was required.  In addition, the Veteran indicates that his VA physician had referred him for the CT scan and that in doing so, the physician meant the referral to include an in-office review of the CT results.   The Veteran further contends that taking the CT scan to the Gainesville VAMC, where he did not have an appointment at that time, was not feasible because he did not know if he was in a dangerous position.

Unfortunately, there are no relevant VA treatment notes of record.  Consequently,    the Board is unable to develop a sense of the nature and severity of the Veteran's subdural hematoma or review any notes made by the Veteran's VA physician regarding the scheduling and follow-up for a CT scan in August 2015.  Therefore, all VA treatment notes for the Veteran should be associated with the claims file.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include treatment notes for the Veteran from the Gainesville VAMC and associated outpatient clinics.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




